DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/19/2022 has been entered.

Response to Arguments
Claims 1, 5 – 9, and 13 – 17 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1, 5 – 9, and 13 – 17 remain rejected. 
Applicant's arguments filed with respect to claims 1, 5 – 9, and 13 – 17 have been fully considered but they are not persuasive. 

Applicant argues that there is no teaching in Verma or Sim-Tang of obtaining one or more redo log entries from the redo log shared by the plurality of client systems and updating the versioned data objects based on the one or more redo log entries.
Examiner disagrees and submits that Verma in combination with Sim-Tang teaches obtaining one or more redo log entries from the redo log shared by the plurality of client systems and updating the versioned data objects based on the one or more redo log entries. Verma in paragraph 74 teaches that files that are mapped directly in the application address space share the pages with the cache manager, which provides a consistent view of the data and as a result network redirectors cache data locally, as well as get at the data at the server consistently with the other clients. Caching data locally and at the servers shows that the cached log is accessible to the plurality of client systems to update the local copies of the data object. Furthermore, Sim-Tang in paragraph 52 states “To provide continuous replication, once replicating a point-in-time data object, the DMS node also forwards, to a remote DMS or a remote host server, a continuous redo log of the objects (in the form of a real-time event journal). A goal of the DMS is to store fine grain and real-time data history. Thus, the DMS object store is designed to track fine grain data changes without using excessive storage. The DMS preferably also indexes by time and events all fine grain objects, application checkpoints, and metadata globally across DMS clusters”. Sim-Tang in figure 3 element 308 depicts a DMS region that has a DMS cluster of DMS nodes that have their own storage and a shared storage and then are further connected with the DMS cloud. Paragraph 52 as cited above states that the DMS node also forwards a continuous redo log of the objects to the remote DMS or host server and indexes the objects globally across the DMS clusters, this shows that the continuous redo log is accessible to the plurality of client systems to update the local copies of data object. The streams are stored in real time and real-time data history is available the client systems access the continuous redo log that is forwarded by the DMS node and updating the versioned data objects based on the redo log entries. The data streams are stored in real time and the real time data history is available for the client system to access the continuous redo log that is forwarded by the DMS node and updating the versioned data object based on the redo log entries thus teaching obtaining one or more redo log entries from the redo log, updating the versioned data objects based on the one or more redo log entries and updating the undo log local to the client system based on the one or more redo log entries in combination with Verma at paragraphs 122, 123, 135 and 138. Therefore, Verma in combination with Sim-Tang teaches obtaining one or more redo log entries from the redo log shared by the plurality of client systems and updating the versioned data objects based on the one or more redo log entries as recited in the claim. 
Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed invention over the prior art of record. In light of the foregoing arguments, the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 – 9, and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et a. (‘Verma’ herein after) (US 2005/0120036 A1) further in view of Siew Yong Sim-Tang ('Sim-Tang' herein after) (US 2007/0094312 A1). 

With respect to claim 1, 9, 17,
Verma discloses a method of operating a client system in a plurality of client systems to manage versioned data objects shared by the plurality of client systems, the method comprising: identifying a request from a process executing on the client system for a data object of the versioned data objects in a first version (figure 3 discloses a transacted file, figures 6 and 7 represent file versions tracking and representation, paragraph 48 teaches the call to a file, identification of the file, a directory, a transaction context including the coordinator, resource manager which is a database component and everything related to the transaction, Verma), wherein each system maintains a copy of the versioned data objects (paragraph 75 and 77 – 78 teach the maintenance of the multiple versions of files, Verma); providing the process with access to the data object in the first version (paragraph 65 shows a reader x accessing a version v.sub.0 of a file equivalent to first version, which is also accessed by reader/writer y, Verma); identifying a modification request for the data object from the process to modify the data object from the first version to a second version (paragraphs 65 – 66 teach writer y makes changes in the file which on being committed makes a second version V.sub.1, Verma); in response to the modification request, generating an undo log entry for an undo log maintained locally by the client system to reflect changes from the first version to the second version wherein each of the plurality of client systems maintain a local undo log at the corresponding client system (paragraph 72 teaches the writes to a file which is to be committed also captures undo information in the log, paragraphs 74, 77 – 78, Verma); and updating the data object to the second version (paragraph 72 and 75 which teach the original file is intact till the changes are committed and the changes that are committed are logged, Verma); generating a redo log entry to reflect changes from the first version to the second version and providing the redo log entry to a redo log shared by the plurality of client systems wherein the redo log is stored on one or more computing systems separate from the plurality of client systems (paragraph 74 teaches that files that are mapped directly in the application address space share the pages with the cache manager, which provides a consistent view of the data regardless of what system services are used to get at it and as a result network redirectors cache data locally, as well as get at the data at the server consistently with the other clients, 122 – 125, Verma). 
Verma does not teach plurality of client systems maintaining versioned data objects and to update local copies of the data object on the plurality of client systems and obtaining one or more redo log entries from the redo log, updating the versioned data objects based on the one or more redo log entries and updating the undo log local to the client system based on the one or more redo log entries explicitly as claimed.
However, Sim-Tang teaches a plurality of the client systems maintaining versioned data objects in paragraphs 49 – 50 stating that the data management system cluster performs parallel access to the data in the shared storage and that the nodes in the network share partial information of the data. In regards with to update local copies of the data object on the plurality of client systems paragraph 67 teaches that because each region may have multiple storage clusters, the local instance of the clsRegion object is replicated to all the local storage clusters. Paragraphs 50 – 52 and 80 teach the maintenance of the versioned data and a real-time event journal. Sim Tang teaches in figure 3 and paragraph 52 a DMS cluster of DMS nodes that have their own storage and a shared  storage, the data streams are stored in real time and the real time data history is available for the client system to access the continuous redo log that is forwarded by the DMS node and updating the versioned data object based on the redo log entries thus teaching obtaining one or more redo log entries from the redo log, updating the versioned data objects based on the one or more redo log entries and updating the undo log local to the client system based on the one or more redo log entries in combination with Verma at paragraphs 122, 123, 135 and 138.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Verma to include the teachings of Sim-Tang because both of the references are in the same field of study, versioned objects and their management. Furthermore, in accordance with paragraphs 50 – 52 of Sim-Tang, the data management system can be visualized as a set of data sources having the object store with snapshot allowing for data with integrity with access from various points. A data source inside a DMS cluster captures a range of history and continuous changes of, for example, an external data source in a host server. The object store is designed with the purpose of managing real-time continuous history. When providing data replication, data recovery, and generating a snapshot, the DMS node navigates its object store, reconstructs a desired point-in-time data object, and forms outbound data streams that are then delivered to target nodes or host machines.
With respect to claim 5, 13,
Verma as modified discloses the method of claim 1, wherein obtaining the one or more redo log entries from the redo log comprises obtaining the one or more redo log entries from the redo log at periodic intervals (paragraphs 138 – 139, 142). With respect to claim 6, 14, 
Verma as modified discloses the method of claim 1 further comprising: after updating the data object to the second version, obtaining a second request for the data object of the versioned data objects in the first version; applying the undo log entry to the data object to revert the data object from the second version to the first version; and providing the process with access to the data object in the first version (paragraphs 75, 77 and 105). With respect to claim 7, 15, 
Verma as modified discloses the method of claim 1 further comprising: after updating the data object to the second version, obtaining a second request for the data object of the versioned data objects in a third version; applying one or more undo log entries to the data object to revert the data object from the second version to the third version; and providing the process with access to the data object in the third version (paragraphs 64 – 65 and 69, Verma).With respect to claim 8, 16,
Verma as modified discloses the method of claim 1, wherein identifying the modification request for the data object to modify the data object from the first version to the second version comprises identifying a commit action by a user of the client system to modify the data object from the first version to a second version (paragraphs 64 – 65 and 69, Verma).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180150360 A1 teaches a first database image of a first database system based on a recovery image comprising committed transactions, visible uncommitted transactions, and undo logs associated with the visible uncommitted transactions, undoing the visible uncommitted transactions using the undo logs, generating redo logs from the undo logs, replaying the redo logs to create invisible uncommitted transactions, and after replaying the redo logs, replaying transaction logs received from a second database system.
US 20180046556 A1 teaches undo logging for persistent memory transactions that may permit concurrent transactions to write to the same persistent object.
US 20140258777 A1 teaches logging changes to a physical memory region during a logging time interval including detecting a write operation to the physical memory region, wherein the write operation modifies an indirect representation that corresponds to a physical data line in the physical memory region and recording log information associated with the write operation. 
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 12/2/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166